DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner has reviewed the documents for the proceeding IPR2013-00578.  Careful attention regarding the Federal Circuit Decision and Mandate has been accorded by the Examiner.  In this decision, the Dindi reference was disqualified as “prior art”.  Regarding the Craig reference, the Examiner acknowledges the analysis by the Board and Federal Circuit Decision, Page, 7and 9,  regarding Table 9 in Craig which discloses naturally occurring feedstocks including canola oil, rapeseed oil, and palm oil and the products produces from each of these feedstocks.  GC-MS analysis of the hydrocarbon products and peak area percentages which were converted to weight percentages by the Dr. Klein’s Table 2, note Page 9 of the decision as fact.  Admittedly, the Examiner of record would not have known how to make this calculation despite the advanced educational level of the Examiner.
Claim Interpretation
As now recited the preamble is written as “A composition comprising paraffins falling the C12-C-18 range”.  The composition as claimed is interpreted as any hydrocarbon paraffinic mixture in the C12-C18 range.  The composition as drafted can be a fuel, a fuel additive, phase change material, etc.  The composition of claim 1, must have at least 75 wt.% of the composition comprising even numbered paraffins, the paraffins are produced from a renewable biological feedstock, the reaction is a hydroprocessing reaction which includes hydrogenation or hydrogenolysis and specifically reciting hydrogenation and hydrogenolysis taking place in a slurry bubble column reactor followed by in a fixed bed reactor, the even carbon number paraffins comprise n-dodecane and n-tetradecane.  As claimed, the composition is not a petroleum derived composition.   The terms in the claim when interpreted “renewable biological feedstock” has been given weight upon examination.  The even numbered paraffins limitation has been accorded weight in interpreting the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al., US Patent 4,922,605.
Craig et al. teaches a process for producing hydrocarbons in the diesel boiling range comprising a C15-C18 paraffins wherein the apparatus employed is a fixed bed down flow reactor with an associated high-pressure gas/liquid separator in which the liquid level was controlled.  The gas produce was subsequently scrubbed in sodium hydroxide solution.  The operating temperatures, pressure and liquid hourly space velocity where as follows:  The temperature of the reactor of operation was 350oC, 385oC and 420oC; the pressure was 4,8, 9.3 and 13.8 MPa, and the LHSV were set at 0.5, 1.0 and 1.5 hr-1.  The product employed is used as a diesel fuel ignition improver.  The process includes hydroprocessing a feedstock containing fatty acids or triglycerides of fatty acids or mixtures there by contacting the feedstock with gaseous hydrogen under hydroprocessing conditions in the presence of a cobalt-molybdenum catalyst or nickel molybdenum catalyst or a (bimetallic) catalyst resulting in producing a mixture of compounds includes a diesel fuel boiling range fraction; the product stream is then separated, and then fractionating (distilling) the product stream to obtain a fraction containing products boiling in the diesel fuel boiling range which is a hydrocarbon mixture having a boiling point range of 150-380oC.  The hydroprocessing reaction takes place is a fixed bed down flow reactor in operative connection with a gas/liquid separator which is in operative connection with a fractionator wherein the liquid separated in separator is distilled into three fractions 0-210oC, 210-343oC and 343oC+ fractions [Note Column 4, lines 21-35 and Table 1].   [Note Column 4, lines 5-17]  Craig et al. teaches that product desired from fractionation  is a cetane(C16H34) and octadecane (C18H38) which is taught, known and recognized by the prior art and in Craig et al, adding cetane or octadecane to diesel fuel as an additive will improve ignition properties, viscosity, pour point, cloud point, boiling point.[Note Column 3, lines 10-18].  
However, Craig et al. does not teach that the composition after hydroprocessing is an undistilled composition comprising even numbered hydrocarbon having a weight percentage of 75% wt. or 80% wt. or the slurry bubble column followed by processing in a fixed bed reactor.  
Craig et al. teaches that producing a hydrocarbon product obtained from naturally occurring feedstocks which include canola oil, rapeseed oil, sunflower oil, palm oil, soybean oil and tall oil. [Note Column 3, lines 19-23].  Admittedly, Craig et al. teaches fractionating and distilling to produce the hydrocarbon product in the diesel boiling range to produce a hydrocarbon paraffinic product C15H32 through C18H38.  Although Craig did not disclose weight percentages the Board found it would have been obvious if not inherent in Craig to produce a hydrocarbon which would meet the overall weight percent of even carbon number paraffins to be at least 75wt% based on the interpretation of Table 9 and the results of a GC-MS analysis and the calculations made by Dr. Klein’s affidavits as discussed in the InterPartes Review by the Board of Appeals and Federal Circuit Decision reiterating Dr. Klein’s calculations that the Table 9 in Craig would provide even carbon number paraffins sufficiently within the weight percentage range of 75 wt.%.   The decision which was made by the Appeal in the Courts in the Federal Circuit Mandate IPR201300578,  of the ‘804 patent ( related or parent application) must be considered by the Examiner in the instant case and there has been a finding that the product of Craig would be a composition comprising even carbon number paraffins having a weight percentage of 75%, the composition is made from naturally occurring feedstocks, the product results in a composition in diesel boiling point composition, the reaction is a hydroprocessing reaction which includes either a hydrogenation or hydrogenolysis reaction, the reaction takes place with a bimetallic catalyst and will result in an even carbon number paraffins which can produce n-dodecane and n-tetradecane.  As stated the in order to obtain the desired product fractionation or distillation is used in order to purify the composition.  Craig teaches that It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a composition comprising paraffins falling the C12-C24 range wherein the composition includes at least 75 wt.% even numbered hydrocarbons and to fractionate or distill the product to produce a specific even numbered paraffinic hydrocarbon specifically n-dodecane and n-tetradecane would have been obvious to one having ordinary skill in the art of distillation, fractionation and purification of a product which is well known, routine to an ordinary artisan such as a chemical/petroleum engineer and the composition as claimed has been taught and fairly suggested by Craig et al.  Regarding applicant’s limitation of using a slurry bubble column reactor followed by a fixed bed reactor, the concept of using fixed bed reactors has been taught in Craig et al. A bubble column to one having ordinary skill in the art, such as a chemical engineer, would recognize that in bubble column reactor technology is that gas bubbles up through a liquid or slurry.  The mixing is achieved by the upward velocity of the bubbles through a slurry or liquid which promotes better mixing, agitation and reaction.  Conventionally, recognized the bubble column promotes mixing where in a fixed bed reactor the liquid passes downwardly through the catalyst and reaction.  To use both types of reactors in as taught by applicant to promote reaction and mixing and fine tuning the reaction to produce the even number paraffinic composition as opposed to using a fixed reactor would have been an obvious substitution to one having ordinary skill in the art at the time the invention as made and it is maintained that applicant’s invention as a whole is rendered obvious by Craig.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,717,687. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention claim a composition failing in the C12-C-24 range, wherein at least 75 wt. % of the composition comprises even carbon number paraffins; the paraffins and the even carbon number paraffins are produced from a renewable biological feedstock; and the even carbon number paraffins comprise n-dodecane and n-tetradecane; the composition is undistilled.  The difference between the instant application and the ‘687 patent is the instant application, the claim has a process limitations claimed in the step, wherein the paraffins and even carbon number paraffins are produced from a renewable biological feedstock by a process comprising hydrogenation and hydrogenolysis in a slurry bubble column reactor followed by a fixed bed reactor. Both the instant application and the that of the ‘687 claims are drafted with “comprising” or open language which opens the claim up to addition the additional step and limitations including using a slurry bubble column and fixed bed reactor rendering the claims obvious over each other and without a terminal disclaimer would result in an improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Conclusion
Allowable Subject Matter
With a timely filed and properly executed terminal disclaimer, the undistilled composition in claim 8 and 19 would be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771